4p
                      OFFICE   OF   THE    ATTORNEY      GENERAL   OF TEXAS
0’       ;ir
     G                                          AUSTIN




         BoBorable’ffeorge 8. Sheppard
         Comptroller of Publio Aooountr
         Aurtf.B, Texas

         Dear Sky




                   laotory to the de
                   the retail prioe
                   putlng the tax


                   1noluder.t in
                   vehlole vhe
                   i8 ftrlanoed




                                      8 the
                                         tax vhem  tvo parties
                                          ror
                                        tramfor of title to the
                                    r on motor vehicles and olalm
                   that they are of equal value and no differqoe
               .   ha8 been paid by either party in the trade?

                    Sootion l(a)           of Artiole 6, House Bill Xo. 8, afore-
          said, provideat
Honorable   George 8. Shappard,   Page   2



           "Seotion 1. (a) There 18 hereby levied
     a tax upon every retail rale of every motor
     vehlole rold in th18 State, ruoh tax to be
     equal to one (1) per oont o? the total OOB-
     8idOratiOB paid or to be paid to the seller
     by the buyer, which COB8ideratiOn 8hell in-
     clude the amoUnt paid or to be paid for said
     motor vehicle and all aooe8sorle8  attached
     thereto at the time of the 8ale, vhether
     such oonsideratlon be in the nature of ca8h,
     credit, or 4xoh.snge of other property, or a
     oombination  Of th484. XB the event the COB-
     sidoration reoelved  by the seller includes
     any ta% lmpo84xl by the Foderal Government,
     then such Federal tax 8hall be deducted fro81
     such oonaideration for the purpose of oom-
     puting the amount of tax levied by this Ar-
     tlole upon 8uah retail rale."

            Section 3(a) resdst                                     f’
           "See. 3. (.a)The term t8a14t or '8ale8'
     a8 herein u8ed 8hall include instalment and
     ore&it aale8, and the exthsnge of property,
     a8 veil a8 the sale thereof for. money, every
     olosed tranaaotlon oonrtltuting a 8ale. The
     tMn8aOtiOB   whereby the pO88088iOn Of pl'Op-
     erty 18 trawderred blithe seller retains
     title an security  for the payment of the
     price shall be deemed a wile."

           It.18 our opinion th8t your fir8t qUe8tiOB =8t be
aEsver4d in the negative.   The t&X l8 OalOUht8d   011 the 'tOt41
consideration paid or to bo paid" for the VOhiel4 and to our
mind8 the irolght vhioh the doalor h8S b4OB Out and vhiah 18
added to the charge vhleh he make8 to his customer 18 unque8-
tionebly a part or the *total aon8ideratioB" which the ou8tomer
i8 to pay.

           us an8ver your 8OOOBd qu48tlon in the negative..  Buoh
"carrying charger," that 18, interest, lnsuranoe premium8 and
perhaps  other things, are not a part of the oon8ideratloa for
the vehlole.   Rather they are oon8iderationa for other thing8,
suoh a8 the use of money and lneurance.    Some of the language
                                                                .




BoAorable   Oeorgo H. 2&4ppad,   P8go 3



used in the flr8t 84BtOBCN Of 8eOtiOn l(S) A0 doubt proiqhd
your qU48tiOA.  Hovevbr, v8 bellevo such lenguege mally mean8
that 8UCh a ta* 18 levied 8~d payable in hrll, deeplte the
faot that the trsnsaotlon m8y be OB credit in vhole or ia
part.

          Your third quertion 18 a80 anavered  in tho negative.
Seotlon 5 goes more to the remedy, or machinery iOr collection,
than to ths subjeot matter of the tax. As ve construe the Act,
Section l(a) 14v148 a tax upon sales made after'the 42f8'ctlve
date of the legL8lation, and Seotlon 5 merely provide8 how
*the tares levied in t&i8 Artlole* sball be collected.

          Ye now ad&ear  our8elver to your fourth quertlon
Ue have already quoted 8OotiOn8 l(a) and 3(a).  Sections 1{b)
and 3(b) rw8dt

            "W  In all ca848 of retall 8al48
     illVdViIl&J
               the eXOh4Age Of motor YshiOlSO,
     the party trlrn8ferriAg the title to th8
     motor vehicle haylAg the greeter  value
     shall be consider4d the 8eller,  and no
     tax 18 fazposed upon the transfer of a
     motor vehiole tr8ded in upon tba purchese
     price of wme other motar vehtcle.

            "(b) The term ‘tietall sale' or 'retail
     8a14st aa herein wed shall include all mlea
     of motor rehioler except fhO80 whereby the
     purchaser   acquire8 a motor vehiale for the
     4201U81V8 purgose of resale and not tor use:
            A reading of S8Ctlon8 )(a) and 3(b) vould 444m t0
tidlcete that ru4h a tmnsactlon    a8 thir conatltut48 a retail
8810 vithln the meaning of tho Act. Aov4~er, the Act does not
say vhich party voulU be liable, nor that liability ror ths tax
should be apport loned between them equally.    Furthermore,   noth-
in& y$sln     di80108e8 an intentlsn,that each of them should pay
            We do not believe a tax ~821be charged against a nma
wtthout’a   statute vh:ch show8 by express lmguaae     or by n4ce8-
nary imyllcation that he--the person sought to be ohargsd--18
liable for the tax. It I8 not eutYlciont to be able to point
to a statute   vhich merely say8 that h4 or another 18 liable,
vlthout apecttylng vhich.    our ftn9wer to thi5 qu48tlon 14 that
    Honorable   Oeorge   If. Shoppard, Page $
.


    no tax 18 oolleotlble Yh8r4 the vahfcler are of equal valur
    and are actually exohanged without eny differems  being paid.



                                            ATTORKEY OENERAL OP TEXAS